DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 8-12, 15-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites flow fitting consisting of same material as the housing. Applicant cites [0034] of the PGPUB in support, and explains PPTA, an acronym, as this “same material.” Nonetheless, applicant fails to provide the details of this material “PPTA” in the disclosure, and thus the claims are therefore indefinite.

Claim 12 is rejected under 35 USC 112(d).The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the filter cartridge as “prefabricated.” This would not further limit claim 1, because a device is fabricated or manufactured or made by people.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by Pearl, or, in the alternative, under 35 U.S.C. 103 as obvious over Pearl et al (US 2003/0052054), and further in view of Sawada et al (US 4,834,881) or Ishii et al (US 4,500,426), and further evidence from Gubitz et al (US 5,695,638) or Cheng et al (US 7,347,937)
Pearl teaches a filter cassette (cartridge) having plurality of layers of membranes and spacers injection molded into a housing with feed inlet, retentate outlet and permeate outlet (fig. 4) as can be seen in the figures. See abstract, [0002], [0008], [0011], etc. Injection molding – fig. 10 and [0041]. Therefore, claims 1, 4, 7-12 and 15-20 are anticipated. Please note that injection molding to make a part is only a process of making that part, which has no patentable distinction – MPEP 2113. All materials taught in Pearl are thermoplastics.


    PNG
    media_image1.png
    459
    1051
    media_image1.png
    Greyscale

Particularly, the spacer fitting formed by “structured plastic part” 112/118, which is an integral piece, in the part of fig. 8, copied here below with annotation,  is injection molded into housing 142 as shown in the part of fig 10 (annotated) above. 

    PNG
    media_image2.png
    379
    1168
    media_image2.png
    Greyscale

Regarding molding “same material” see [0041]:
“[0041] As shown in FIG. 10, the periphery of the stack of
membranes and spacers is sealed together with a thermoplastic
outer housing 142 by casting or injection molding.”
For this type of injection molding of spacers and housing, the material appears to be the same, as described in [0039]. Notwithstanding, having housing material and screen material as of the same thermoplastic would have been obvious to one of ordinary skill, because they are common. For example, the housing and the screens can be polypropylene or other thermoplastics. There is no reason to think that Pearl would use different thermoplastics for each component, when the requirement is only using a thermoplastic.
In fact, use of the same thermoplastic for filter and housing materials is common, as seen in Cheng (col. 3 lines 26-32) and Gubitz (claim 1) . 
Regarding claims 2 and 3, which describe the geometric structure of the fitting or spacer material, Pearl, while teaches spacer material as screens, attributes no particular structure. Nonetheless, such spacer materials are well known in the art such as taught by Sawada or Ishii (cited in the first action): See the figures of these references and their corresponding disclosures. Such structures include sinusoidal waves, protrusions, meshes, etc. They are designed to provide proper flow passage and turbulence to prevent polarization. Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings of Sawada or Ishii in the teachings of Pearl.

Response to Arguments
	Arguments are not persuasive.  Hatching marks in figures only indicate different structural parts and cross-sections; they do not mean different material.
Allowable Subject Matter
	While applicant fails to explain what PPTA is, the examiner, upon a literature search, found a thermoplastic, poly para phenylene terephthalamide (para-aramid), that carried the acronym PPTA. If this is what applicant intended, then claim 1 can be made allowable if it is positively recited, and an affidavit to confirm that PPTA is this para-aramid is submitted.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777